NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CUMMINS-ALLISON CORP.,
Plaintiff-Cr0ss-Appellant,
V.
SBM CO., LTD. \
(FoRMERLY KNow'N As SH1NW00 INFORMATION & TELE_
c0MMuN1cAT10Ns C0., LTD.),
Defen,dan.t-Appellami,
AND
AMRO-ASIAN TRADE, INC.,
Defendant-Appellant.
2011-1049,-1065,-1066
AppealS from the United States District Court for the
Eastern District of Texas in case n0. 07-CV»O196, Judge
Ron Clark.
ON MOTION
ORDER
SBM C0., Ltd. and Amr0-Asian Trade, Inc. separately
move for a 60-day extension of time, until March 11, 2011,

CUiV[MINS-ALLISON CORP V. SBM CO LTD
2
to file their opening briefs. Cun1n;1inS-Aliison Corp. op-
p0SeS. SBM and Arnr0-ASian rep1y.
Upon consideration thereof
IT IS ORDERED THAT2
The motions are granted N0 further extensions.
JAN 1 1 2011
Date
FOR THE CoURT
!s/ J an Horba1y
J an Horba1y
Clerk '
2
5
='_
cc: EdWard L. Foote, ESq. g_3_¢-mun-r ms F0R
Grant E. Kinse1, Esq. T11EFE9 RCU1T
KeVin M. O’Brien, ESq. JAN 1 1 2011
s19
mo
§§
at
.IANHGRBALY
CLEH(